Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 16/591,249 has claims 1-20 pending filed on 10/02/2019; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

Acknowledgement Of References Cited By Applicant

As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement dated December 13 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

.Response to Arguments

This Office Action is in response to applicant’s communication filed on November 2, 2021 in response to PTO Office Action dated August 2, 2021.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

OBJECTIONS

Claim Objections
With reference to the amendments to the claim 1 (dated 11/02/2021), the objection against Claim 1 is withdrawn.  


Claim Rejections

Claim Rejections - 35 USC § 103

 35 USC § 103 Rejection of claims 1-20


Applicant's arguments filed on 11/02/2021 with respect to the claims 1-20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (US PGPUB 20200364194) in view of Claborn et al (US PGPUB 20080086516) and in further view of Neall et al (US PGPUB 20190095297). 

As per claim 1:
Rao teaches:
“A database system for managing a first primary database, a second primary database, and a standby database, comprising” (Paragraph [0020] and Paragraph [0257] (system for migrating database management systems (DBMS) applications which includes migrating data comprising primary data, secondary data and failover site data))
 “a processor; and memory coupled to the processor and storing instructions that, when executed by the processor, cause the database system to perform operations comprising” (Paragraph [0059] (comprises one or more processors (e.g., CPU and/or single-core or multi-core processors), as well as corresponding non-transitory computer memory (e.g., random-access memory (RAM)) for storing computer programs which are to be executed by the one or more processors)) 
“monitor an activity of the first primary database” (Paragraph [0110] (monitors the status of some or all information management operations)) 
“migrate a portion of the first primary database to the second primary database” (Paragraph [0122] (data agent may take part in migrating and/or replicating of certain primary data stored in the primary storage device)).
Rao does not EXPLICITLY discloses: determine redo data corresponding to the activity, wherein the redo data has an associated redo rate associated with how quickly redo data is determined; replicate the activity of the first primary database in the standby database based at least in part on the redo data, wherein the replicated activity in the standby database has an associated number of operations to perform; determine a catch-up time for applying the redo data to the standby database based at least in part on the number of operations; determine an apply rate based at least in part on the applying the redo data to the standby database; and dynamically throttle the migration of the portion of the first primary database to the second primary database based at least in part on the catch-up time and whether the apply rate is less than the redo rate. 
However, Claborn teaches:
“determine redo data corresponding to the activity, wherein the redo data has an associated redo rate associated with how quickly redo data is determined” (Paragraph [0011] (when a synchronous transport is used to send redo data to the standby database system, the network I/O latency determines the maximum rate at which redo data may be sent to the standby database system which in turn determines the maximum rate at which the primary database system can generate redo data)) 
“replicate the activity of the first primary database in the standby database based at least in part on the redo data, wherein the replicated activity in the standby database has an associated number of operations to perform” (Paragraph [0037] (a database system that has a primary database system in which redo is produced and a standby database system to which the redo may be transported by a number of redo transport modes. The redo transport modes include a constraining redo transport mode that potentially constrains the rate at which the primary database system processes transactions but has a lower risk of loss of redo)). 
“determine a catch-up time for applying the redo data to the standby database based at least in part on the number of operations” (Paragraph [0013] (the primary database uses an asynchronous transport mode until it is determined that the standby database has caught up with the primary database, i.e., received all of the redo data generated by the primary from the time of the standby database's operation to the present, at which time the primary automatically switches back to a synchronous transport))
“determine an apply rate based at least in part on the applying the redo data to the standby database” (Paragraph [0051] (the measuring redo mode would constrain the rate at which the primary database system is currently processing transactions is determined using current network I/O latency currLAT(x) for the measuring redo transport mode)).
Also, Neall teaches:
“and dynamically throttle the migration of the portion of the first primary database to the second primary database based at least in part on the catch-up time and whether the apply rate is less than the redo rate” (Paragraph [0066] and Paragraph [0067] (the standby database server will not perform immediate modifications after the load on the primary database server is completed, the standby database server may catch up over time, thus not impacting the load performance on the primary database server in having to throttle back the load process to wait for the standby database server to catch up and when the load rate is higher than the network bandwidth, the data load on the primary database is not throttled)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rao, Claborn and Neall for “determine redo data corresponding to the activity, wherein the redo data has an associated redo rate associated with how quickly redo data is determined; replicate the activity of the first primary database in the standby database based at least in part on the redo data, wherein the replicated activity in the standby database has an associated number of operations to perform; determine a catch-up time for applying the redo data to the standby database based at least in part on the number of operations; determine an apply rate based at least in part on the applying the redo data to the standby database; and dynamically throttle the migration of the portion of the first primary database to the second primary database based at least in part on the catch-up time and whether the apply rate is less than the redo rate” as makes a determination whether the constraining redo transport mode would constrain a current transaction processing rate of the primary database system and if the determination does not so indicate and the current redo transport mode is the nonconstraining transport mode, the method switches to the constraining transport mode” (Claborn, Paragraph [0035]) and “the standby database server will not perform immediate modifications after the load on the primary database server is completed” (Neall, Paragraph [0066]).  
Therefore, it would have been obvious to combine Rao, Claborn and Neall.

As per claim 2:
Rao, Claborn and Neall teach the database system as specified in the parent claim 1 above. 
Claborn further teaches:
“the catch-up time corresponds to a dynamic estimate of time to complete the number of operation” (Paragraph [0078] (the inventors' techniques automatically change a database system's redo transport mode to dynamically adapt to changing workload and network conditions and has further disclosed the best mode and switches between a transport mode that can potentially constrain the primary database system and one that cannot)).

As per claim 3:
Rao, Claborn and Neall teach the database system as specified in the parent claim 1 above. 
Rao further teaches:
“the instructions further including instructions to cause the database to perform operations further comprising” (Paragraph [0090] (instructions to perform a task associated with an operation includes))
“and determine a redo rate generation rate over a second time period” (Paragraph [0022] and Paragraph [0070] (a continuous replication of changes made to the DBMS, out from the DBMS and to an associated cloud instance and a time period (redo rate), in which the data object is migrated to secondary or long term storage)).
Also, Claborn further teaches:
 “determine the catch-up time exceeds a threshold” (Paragraph [0060] (it is done using a moving average over a sliding time window, the current network I/O latency is used to compute the maximum rate (threshold) at which the primary may generate redo for the measuring transport mode))
“determine an average apply rate over a first time period” (Paragraph [0051] (computed for x bytes of redo data as RTT function where RTT is the round trip time (first time period) to send the x bytes of redo data from the primary database system to the standby database system)).

As per claim 4:
Rao, Claborn and Neall teach the database system as specified in the parent claim 3 above. 
Neall further teaches:
“in which the instructions for throttle the migration of the portion includes instructions to dynamically adjust the migration” (Paragraph [0067] (under the Load Performance mode, when the load rate is higher than the network bandwidth (dynamically adjust), the data load on the primary database is not throttled))
“the portion based at least based in part on a status of a traffic light” (Paragraph [0061] (actions may be taken when the load rate into the primary database is greater than the network bandwidth ( status of traffic light) that can send the data blocks))
“the instructions further including instructions to cause the database to perform operations further comprising” (Paragraph [0062] (the load process may automatically transition to the logging mode and generate logging redo records  for all data blocks that have not received acknowledgement)).
Also Rao teaches:
 “compare the apply rate to the redo rate and set a status of the traffic light status based at least in part on the comparing” (Paragraph [0070]  and Paragraph [0189] (the master storage manager may track status by receiving periodic status updates from the storage managers, may store status information and other information regarding its associated storage operation including a period in which the data object is modified and a time period, in which the data object is migrated to secondary or long term storage)).

As per claim 5:
Rao, Claborn and Neall teach the database system as specified in the parent claim 4 above. 
Neall further teaches:
“wherein the status includes a number of throttle states corresponding to different amounts of throttling the migration” (Paragraph [0067] (under the Load Performance mode, data blocks are sent to the standby directly like the case under Data Availability mode but varied depending on the load rate))).

As per claim 6:
Rao, Claborn and Neall teach the database system as specified in the parent claim 4 above. 
Rao further teaches:
“the instructions further including instructions to cause the database to perform operations further comprising” (Paragraph [0090] (instructions to perform a task associated with an operation includes))
“determine a sequence of operations corresponding to the migration of the portion of the first primary database to the second primary database” (Paragraph [0122] (data agent is generally responsible for managing, initiating, or otherwise assisting in the performance of information management operations, the data agent may take part in migrating, and/or replicating of certain primary data stored in the primary storage device to secondary device))
“and scale a performance of the sequence of operations based on the traffic light” (Paragraph [0081] and Paragraph [0098] (distributing some of the work involved in creating secondary copies can enhance scalability and improve system performance based on the completing monitoring of and status reporting (traffic light) related to information management operations)).

As per claim 7:
Rao, Claborn and Neall teach the database system as specified in the parent claim 4 above. 
Rao further teaches:
“the instructions further including instructions to cause the database to perform operations further comprising” (Paragraph [0090] (instructions to perform a task associated with an operation includes))
“determine a sequence of operations corresponding to the activity of the first primary database” (Paragraph [0122] (the data agent may take part in migrating, and/or replicating of certain primary data stored in the primary storage device))
“and scale execution of the sequence of operations based at least in part on the traffic light” (Paragraph [0081] and Paragraph [0098] (distributing some of the work involved in creating secondary copies can enhance scalability and improve system performance based on the completing monitoring of and status reporting (traffic light) related to information management operations)).

As per claim 8:
Rao, Claborn and Neall teach the database system as specified in the parent claim 1 above. 
Rao further teaches:
“the instructions further including instructions to cause the database to perform operations further comprising” (Paragraph [0090] (instructions to perform a task associated with an operation includes))
 “determine a redo rate generation rate over a second time period” (Paragraph [0022] and Paragraph [0070] (a continuous replication of changes made to the DBMS, out from the DBMS and to an associated cloud instance and a time period (redo rate), in which the data object is migrated to secondary or long term storage))
“provide a traffic light having a status based at least in part on whether an average apply rate over a first time period is less than an average redo generation rate over a second time period” (Paragraph [0070]  and Paragraph [0189] (the master storage manager may track status by receiving periodic status updates from the storage managers, may store status information and other information regarding its associated storage operation including a period in which the data object is modified and a time period, in which the data object is migrated to secondary or long term storage))
“and scale, based at least in part on the status, a selected one or more of:
the migration of the portion of the first primary database to the second primary
database, or the activity of the first primary database” (Paragraph [0081] and Paragraph [0098] (distributing some of the work involved in creating secondary copies can enhance scalability and improve system performance based on the completing monitoring of and status reporting (traffic light) related to information management operations)).
Also, Claborn further teaches:
“determine an average apply rate over a first time period” (Paragraph [0051] (computed for x bytes of redo data as RTT function where RTT is the round trip time (first time period) to send the x bytes of redo data from the primary database system to the standby database system)).

As per claim 9:
Rao, Claborn and Neall teach the database system as specified in the parent claim 1 above. 
Rao further teaches:
“the instructions further including instructions to cause the database to perform operations further comprising” (Paragraph [0090] (instructions to perform a task associated with an operation includes))
 “provide a traffic light having a status” (Paragraph [0189] (the master storage manager may also track status by receiving periodic status updates from the storage managers))
“and scale, based at least in part on the status, the migration of the portion of the first primary database to the second primary database” (Paragraph [0081] and Paragraph [0098] (distributing some of the work involved in creating secondary copies can enhance scalability and improve system performance based on the completing monitoring of and status reporting (traffic light) related to information management operations)).
Also, Claborne further teaches:
 “determine an apply lag trend during the migration of the portion of the first primary database to the second primary database” (Paragraph [0035] (a method of automatically changing the redo transport mode in a database system that has a primary database system in which the redo is produced and a second database system to which the redo may be transported))
“compare the catch-up time to the apply lag trend” (Paragraph [0013] (the primary uses an asynchronous transport mode until it is determined that the standby has caught up with the primary))
“based at least in part on the comparison between the apply lag trend and the catch-up time” (Paragraph [0013] (the primary responds by declaring the standby destination to have failed and switching to an asynchronous transport mode, which ends the stall)).

As per claim 10:
Rao, Claborn and Neall teach the database system as specified in the parent claim 1 above. 
Neall further teaches:
“in which the first primary database is to store data for multiple organizations” (Paragraph [0103] (the cloud services may also be provided under a community cloud model in which cloud infrastructure system and the services are shared by several organizations))
“and wherein the migration of the portion of the first primary database to the second primary database comprises migration of data associated with a selected organization of the multiple organizations” (Paragraph [0100] (services provided by the cloud infrastructure system may include a host of services that are made available to users of the cloud infrastructure system on demand, such as online data storage and backup solutions and services provided by the cloud infrastructure system can dynamically scale to meet the needs of its users (multiple organization))).

As per claim 11:
Rao teaches:
“A method for managing a first primary database, a second primary database, and a standby database, comprising” (Paragraph [0020] and Paragraph [0257] (methods for migrating database management systems (DBMS) applications which includes migrating data comprising primary data, secondary data and failover site data))
“monitoring an activity of a selected one or more of the first primary database, the second primary database, or a logical database corresponding to selected portions of multiple databases” (Paragraph [0110] and Paragraph [0112] (monitors the status of some or all information management operations involving databases or resources of data sets within its information management systems)) 
“migrating a portion of the first primary database to the second primary database” (Paragraph [0122] (data agent may take part in migrating and/or replicating of certain primary data stored in the primary storage device)).
Rao does not EXPLICITLY discloses: determining a redo data corresponding to the activity, wherein the redo data has an associated redo rate associated with how quickly redo data is determined; replicating the activity to the standby database based at least in part on the redo data, wherein the replicated activity in the standby database has an associated number of operations to perform; determining a catch-up time for applying the redo data to the standby database based at least in part on the number of operations; determine an apply rate based at least in part on the applying the redo data to the standby database; and dynamically throttling the migrating the portion based at least in part on the catch-up time and whether the apply rate is less than the redo rate. 
However, Claborn teaches:
“determining a redo data corresponding to the activity, wherein the redo data has an associated redo rate associated with how quickly redo data is determined” (Paragraph [0011] (when a synchronous transport is used to send redo data to the standby database system, the network I/O latency determines the maximum rate at which redo data may be sent to the standby database system which in turn determines the maximum rate at which the primary database system can generate redo data)) 
“replicating the activity to the standby database based at least in part on the redo data, wherein the replicated activity in the standby database has an associated number of operations to perform” (Paragraph [0037] (a database system that has a primary database system in which redo is produced and a standby database system to which the redo may be transported by a number of redo transport modes. The redo transport modes include a constraining redo transport mode that potentially constrains the rate at which the primary database system processes transactions but has a lower risk of loss of redo)). 
“determining a catch-up time for applying the redo data to the standby database based at least in part on the number of operations” (Paragraph [0013] (the primary database uses an asynchronous transport mode until it is determined that the standby database has caught up with the primary database, i.e., received all of the redo data generated by the primary from the time of the standby database's operation to the present, at which time the primary automatically switches back to a synchronous transport))
“determine an apply rate based at least in part on the applying the redo data to the standby database” (Paragraph [0051] (the measuring redo mode would constrain the rate at which the primary database system is currently processing transactions is determined using current network I/O latency currLAT(x) for the measuring redo transport mode)).
Also, Neall teaches:
“and dynamically throttling the migrating the portion based at least in part on the catch-up time and whether the apply rate is less than the redo rate” (Paragraph [0066] and Paragraph [0067] (the standby database server will not perform immediate modifications after the load on the primary database server is completed, the standby database server may catch up over time, thus not impacting the load performance on the primary database server in having to throttle back the load process to wait for the standby database server to catch up and when the load rate is higher than the network bandwidth, the data load on the primary database is not throttled)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rao, Claborn and Neall for “determining a redo data corresponding to the activity, wherein the redo data has an associated redo rate associated with how quickly redo data is determined; replicating the activity to the standby database based at least in part on the redo data, wherein the replicated activity in the standby database has an associated number of operations to perform; determining a catch-up time for applying the redo data to the standby database based at least in part on the number of operations; determine an apply rate based at least in part on the applying the redo data to the standby database; and dynamically throttling the migrating the portion based at least in part on the catch-up time and whether the apply rate is less than the redo rate” as makes a determination whether the constraining redo transport mode would constrain a current transaction processing rate of the primary database system and if the determination does not so indicate and the current redo transport mode is the nonconstraining transport mode, the method switches to the constraining transport mode” (Claborn, Paragraph [0035]) and “the standby database server will not perform immediate modifications after the load on the primary database server is completed” (Neall, Paragraph [0066]).  
Therefore, it would have been obvious to combine Rao, Claborn and Neall.

As per claim 12, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 2 above.

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 4 above.

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 6 above.

As per claim 15, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 7 above.

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 9 above.

As per claim 17:
Rao teaches:
“A computer readable memory having instructions stored thereon for managing a first primary database, a second primary database, and a standby database, that” (Paragraph [0061] (it can electronic data storage devices consisting of memory, generally used for mass storage of data, including, e.g., primary storage devices and secondary storage devices))
 “in response to execution by a processor, are operable to perform operations including” (Paragraph [0059] (comprises one or more processors (e.g., CPU and/or single-core or multi-core processors), as well as corresponding non-transitory computer memory (e.g., random-access memory (RAM)) for storing computer programs which are to be executed by the one or more processors)) 
“monitor an activity of a selected one or more of: the first primary database, or the second primary database” (Paragraph [0110] (monitors the status of some or all information management operations)) 
“migrate a portion of the first primary database to the second primary database” (Paragraph [0122] (data agent may take part in migrating and/or replicating of certain primary data stored in the primary storage device)).
Rao does not EXPLICITLY discloses: determine a redo data corresponding to the activity, wherein the redo data has an associated redo rate associated with how quickly redo data is determined; replicate the activity of the first primary database in the standby database based at least in part on the redo data, wherein the replicated activity in the standby database has an associated number of operations to perform; determine a catch-up time for applying the redo data to the standby database based at least in part on the number of operations; determine an apply rate based at least in part on the applying the redo data to the standby database; and dynamically throttle the migration of the portion of the first primary database to the second primary database based at least in part on the catch-up time and whether the apply rate is less than the redo rate. 
However, Claborn teaches:
“determine a redo data corresponding to the activity, wherein the redo data has an associated redo rate associated with how quickly redo data is determined” (Paragraph [0011] (when a synchronous transport is used to send redo data to the standby database system, the network I/O latency determines the maximum rate at which redo data may be sent to the standby database system which in turn determines the maximum rate at which the primary database system can generate redo data)) 
“replicate the activity of the first primary database in the standby database based at least in part on the redo data, wherein the replicated activity in the standby database has an associated number of operations to perform” (Paragraph [0037] (a database system that has a primary database system in which redo is produced and a standby database system to which the redo may be transported by a number of redo transport modes. The redo transport modes include a constraining redo transport mode that potentially constrains the rate at which the primary database system processes transactions but has a lower risk of loss of redo)). 
“determine a catch-up time for applying the redo data to the standby database based at least in part on the number of operations” (Paragraph [0013] (the primary database uses an asynchronous transport mode until it is determined that the standby database has caught up with the primary database, i.e., received all of the redo data generated by the primary from the time of the standby database's operation to the present, at which time the primary automatically switches back to a synchronous transport))
“determine an apply rate based at least in part on the applying the redo data to the standby database” (Paragraph [0051] (the measuring redo mode would constrain the rate at which the primary database system is currently processing transactions is determined using current network I/O latency currLAT(x) for the measuring redo transport mode)).
Also, Neall teaches:
“and dynamically throttle the migration of the portion of the first primary database to the second primary database based at least in part on the catch-up time and whether the apply rate is less than the redo rate” (Paragraph [0066] and Paragraph [0067] (the standby database server will not perform immediate modifications after the load on the primary database server is completed, the standby database server may catch up over time, thus not impacting the load performance on the primary database server in having to throttle back the load process to wait for the standby database server to catch up and when the load rate is higher than the network bandwidth, the data load on the primary database is not throttled)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rao, Claborn and Neall for “determine a redo data corresponding to the activity, wherein the redo data has an associated redo rate associated with how quickly redo data is determined; replicate the activity of the first primary database in the standby database based at least in part on the redo data, wherein the replicated activity in the standby database has an associated number of operations to perform; determine a catch-up time for applying the redo data to the standby database based at least in part on the number of operations; determine an apply rate based at least in part on the applying the redo data to the standby database; and dynamically throttle the migration of the portion of the first primary database to the second primary database based at least in part on the catch-up time and whether the apply rate is less than the redo rate” as makes a determination whether the constraining redo transport mode would constrain a current transaction processing rate of the primary database system and if the determination does not so indicate and the current redo transport mode is the nonconstraining transport mode, the method switches to the constraining transport mode” (Claborn, Paragraph [0035]) and “the standby database server will not perform immediate modifications after the load on the primary database server is completed” (Neall, Paragraph [0066]).  
Therefore, it would have been obvious to combine Rao, Claborn and Neall.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 4 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 18 and the claim 6 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 9 above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srivastava et al, (US PGPUB 20170212817), a method, apparatus, and system for multi-instance redo apply is provided for standby databases. A multi-instance primary database generates a plurality of redo records, which are received and applied by a physical standby running a multi-instance standby database. Each standby instance runs a set of processes that utilize non-blocking, single-task threads for high parallelism. At each standby instance for the multi-instance redo, the plurality of redo records are merged into a stream from one or more redo strands in logical time order, distributed to standby instances according to determined apply slave processes using an intelligent workload distribution function.
Yang et al, (US Patent 20180074915), It indicates techniques of zero data loss with asynchronously replicated redo logs. In an embodiment, a first server instance (FSI) of a plurality of server instances (PSI) of a primary database (PDB) sends, to a standby database (SDB) during an shutdown of FSI, a first recovery count (RC) and a remainder of an instance redo log (IRL). In response to recovering FSI, a second server instance of PSI increments a recovery counter to a second RC (SRC), publishes SRC to PSI, and sends SRC to SDB. After restarting FSI, FSI makes a change to contents of PDB, and stores, into IRL, a redo entry that defines the change. During failover, a database management system (DBMS) detects whether RCs associated with FSRL and SSRL are unanimous.
Lee et al, (US Patent 20180246945), a computer implemented method is provided for capturing and replaying a database workload by obtaining a workload capture file comprising execution context information generated in a database system and replayable to replicate the workload, generating a modified workload capture file by generating modified execution context information, replaying the modified workload capture file by generating at least one read statement based on the modified workload execution information and issuing at least one read statement to a primary database system having an associated secondary database system, determining that the at least one read statement may be routed to the secondary database system for execution, and routing the read statement to the secondary database system for execution.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571)272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163